ORDER

PER CURIAM.
Toby Weddington (hereinafter, “Mov-ant”) appeals from the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant pleaded guilty to one count of murder in the second degree, Section 565.030 RSMo (2000), one count of assault in the first degree, Section 565.050 RSMo (2000), eight counts of robbery in the first degree, Section 569.020 RSMo (2000), three counts of armed criminal action, Section 571.015 RSMo (2000), and one count of burglary in the first degree, Section 569.160 RSMo (2000). He was sentenced to concurrent terms of five years for burglary and life in prison on the remaining counts. We find no error and affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript. We find that the motion court’s judgment is based on findings of fact and conclusions of law that are not clearly erroneous. Rule 24.035(k). No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only setting forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).